                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-099-RJC-DCK



ROMUS MYERS, as Guardian of J.M.M., and
NIKKI RUSH, as Guardian of N.R.J.,

    Plaintiffs,

        v.                                                    PROTECTIVE ORDER

BRADFORD PREPARATORY SCHOOL and
KELLY PAINTER, Individually,

     Defendants.


       Pursuant to Federal Rule of Civil Procedure 26(c) and upon agreement of counsel for

Plaintiffs, counsel for Defendants, and counsel for the Charlotte-Mecklenburg Police Department

(“CMPD”), and deeming it just and proper to do so, the Court enters the following Order. This

Order governs the handling and disclosure of all materials produced by CMPD.

       WHEREFORE, IT IS HEREBY ORDERED that:

       1.         “CONFIDENTIAL INFORMATION” as used herein means: any information

provided by CMPD related to confidential investigative materials identified by Complaint #

20161223-0958-00, which are protected under 18 U.S.C. § 5038 and N.C. Gen. Stat. §§ 7B-3001,

7B-3100, and 132-1.4.

       2.         The CONFIDENTIAL INFORMATION shall be used solely for the pending

litigation concerning the above-captioned federal civil action, and shall not be used or disclosed

for any other purpose and shall not be reviewed, disclosed, or released to anyone other than:

                  a.   Any party to this action;



                                                   1
                b.      Counsel for any party, the legal associates, clerical, or other support staff of

such counsel assisting in preparation of this action;

                c.      Agents, representatives, and employees of either party, as is necessary to

prepare this case for litigation;

                d.      Subject to Paragraph 3 below, independent experts employed by counsel for

the purpose of assisting in this action;

                e.      The Court, Appellate Court, court reporter, and courtroom personnel at any

deposition, pretrial hearing, or other proceedings held in connection with this action;

                f.      Subjection to Paragraph 3 below, any potential witness as necessary to

prepare this case for litigation; provided that no such person shall be permitted to maintain a copy

of any CONFIDENTIAL INFORMATION; and that no CONFIDENTIAL INFORMATION may

be disclosed to any person under this Paragraph until such person has read this Order and signed a

copy of Exhibit A, thereby indicating his/her willingness to be bound by its provisions, which shall

be maintained in confidence by the disclosing party subject to any order or disclosure by the Court;

                g.      Any other person or entity to whom the Court orders or allows disclosure

after notice and opportunity for hearing.

        3.      Disclosure of CONFIDENTIAL INFORMATION pursuant to this Order shall be

handled as follows:

                a.      Any person described in subparagraphs 2(a), (b), (c), (e), and (g) of this

Order is bound by the provisions of this Order without the necessity of executing a separate

confidentiality agreement;

                b.      Prior to making disclosures to any person set forth in subparagraphs 2(d)

and (f) of this Order, the party disclosing the CONFIDENTIAL INFORMATION shall inform any




                                                   2
persons to whom disclosure is made that the CONFIDENTIAL INFORMATION shall be used for

the purposes of the prosecution or defense of this action only, and that said person shall be bound

by the terms of this Order and shall execute an Agreement to be bound by this Order. The parties

shall obtain from such persons a written statement in the form of Exhibit A, attached hereto. A

record of all persons to whom disclosures are made shall be kept and all the written statements

signed by those persons shall be retained in the possession, custody, and control of counsel by

whom the person is retained; provided, however, the disclosing party shall have no obligation to

disclose such records to the opposing party or any other person unless ordered to do so by the

Court. All CONFIDENTIAL INFORMATION, and any documents containing information

derived therefrom, including copies of such documents, shall be returned to counsel by persons

given access to them as soon as practicable, but excluding any materials which in good faith

judgment of counsel are work product materials. Counsel shall be permitted to maintain a file copy

of all the documents subject to the terms of this Order.

       4.      The production or disclosure of CONFIDENTIAL INFORMATION pursuant to

the terms of this Order by the producing party shall not be construed as prohibiting or restricting

the use of CONFIDENTIAL INFORMATION during depositions, any hearing, the trial of this

matter, or any appellate proceeding. Similarly, no party shall be deemed to have waived any

objections as to the relevancy, admissibility, discoverability or any other objection under the

Federal Rules of Civil Procedure or the Federal Rules of Evidence in connection with any

proceeding in this action.

       5.      If any CONFIDENTIAL INFORMATION is used in connection with a deposition

or other discovery or documents filed with the Court, or are quoted or referenced in any

memorandum, pleading or other paper filed with the Court, the deposition transcript, filing, or




                                                 3
paper shall be submitted to the Court with a request that the document be placed under seal and

appropriately marked to indicate that the transcript, filing, or paper is subject to the terms of this

Order, or redacted so as to eliminate sensitive personal information.

        6.      CONFIDENTIAL INFORMATION shall not be conclusive for purposes of the

substantive issues in this case. In addition, any party is entitled to challenge, through an appropriate

Motion to the Court, any designation herein by any other party at any time during this litigation.

        7.      The inadvertent, unintentional, or in camera disclosure of CONFIDENTIAL

INFORMATION shall not, under any circumstances, be deemed a waiver, in whole or in part, of

any party’s claims of confidentiality.

        8.      Counsel for Plaintiffs further agrees to reimburse CMPD for document and

electronic reproduction fees, at the rate of ten dollars and zero cents, ($10.00), which will cover

the cost of the USB drive containing a copy of the investigatory file, payable upon notification that

the investigatory file has been converted to the electronic format.

        9.      Within fifteen (15) days after the entry of final judgment or dismissal in this

litigation (including appeals or petitions for review), the parties’ counsel, their staff, and all experts

and/or consultants for the parties shall return all confidential documents produced pursuant to this

Order (including all xeroxed copies of the same) to the party producing said documents or shall

destroy the same, including any electronically stored copies, with a written certification by the

party’s counsel of record that all such documents and copies of the same, whether hard copies or

electronically stored copies, have in fact, been returned or destroyed; provided, counsel shall be

permitted to maintain such documents for their case files, which shall continue to be subject to the

terms of this Order. Notwithstanding the provisions of this Paragraph, the ultimate disposition of




                                                    4
protected materials is subject to a final order of the Court upon the completion of litigation in

accordance with Paragraph F of the Court’s Pretrial Order and Case Management Plan in this

matter. [ECF No. 24].

       10.     Each person who receives CONFIDENTIAL INFORMATION submits himself or

herself to the personal jurisdiction of this Court, wherever he or she shall be, for the enforcement

of the provisions contained in this Order.


       IT IS SO ORDERED.
                                             Signed: January 7, 2019




                         ***Signature of Counsel on Following Page***




                                                 5
WE CONSENT:

/s/ Cheyenne N. Chambers
Cheyenne N. Chambers (N.C. Bar #48699)
TIN, FULTON, WALKER & OWEN, PLLC
301 East Park Avenue
Charlotte, NC 28203
Telephone: (704) 338-1220
Fax: (704) 338-1312
E-mail: cchambers@tinfulton.com

Counsel for Plaintiffs

/s/ Meredith A. FitzGibbon
Patrick H. Flanagan (N.C. Bar #17407)
Meredith A. FitzGibbon (N.C. Bar #50703)
CRANFILL SUMNER & HARTZOG LLP
P.O. Box 30787
Charlotte, NC 28230
Telephone: (704) 332-8300
Fax: (704) 338-9994
E-mail: phf@cshlaw.com
E-mail: mfitzgibbon@cshlaw.com

Counsel for Defendants

/s/Roger A. McCalman
Roger A. McCalman (N.C. Bar # 46243)
Assistant City Attorney – Police
601 East Trade Street
Charlotte, NC 28202
Telephone: (704) 336-2406
Fax: (704) 336-4107
E-mail: Roger.McCalman@cmpd.org

Counsel for CMPD




                                     6
                                           EXHIBIT A

   Agreement concerning materials covered by a Protective Order entered in the United
           States District Court for the Western District of North Carolina.

         The Undersigned acknowledges that she/he has read the Protective Order entered by the

Court dated                             , 2019, in Case No. 3:17-cv-00099-RJC-DCK captioned

Romus Myers, as Guardian of J.M.M, and Nikki Rush, as Guardia of N.R.J. v. Bradford

Preparatory School and Kelly Painter, Individually, and understands the terms thereof, and agrees

to be bound by such terms. The undersigned hereby acknowledges that she/he is subject to the

jurisdiction of the United States District Court for the Western District of North Carolina with

regard to this Protective Order and understands (1) a violation of the Order shall subject the

offender to such penalties, damages, and other relief as may be permitted by law, and (2) that the

jurisdiction of the Court regarding this Order survives any settlement, discontinuance, dismissal,

judgment, or other disposition of this action.




(Date)



(Signature)



(Printed Name)


Subscribed and sworn before me,
This          day of                             , 20     .


NOTARY PUBLIC
         My commission expires:



                                                 7
